Order, Supreme Court, Bronx County, entered May 22,1979, which denied petitioner’s application to quash subpoena duces tecum and directed petitioner to comply with the subpoena unanimously affirmed, without costs and disbursements. Although the November, 1976 cross motion by the Special Prosecutor to compel compliance with the subpoena duces tecum was deemed abandoned by virtue of 22 NYCRR 660.8 (a) (6) the subpoena was still outstanding. Thus, in February, 1979, when the Special Prosecutor sought entry of an order based on the November, 1976 cross motion, Special *509Term, in effect, treated the motion as a new motion to compel compliance with the subpoena and required the Special Prosecutor to show good cause for the material initially subpoenaed and afforded petitioner an opportunity to be heard. The resultant order which denied the petitioner’s motion to quash the subpoena and directed compliance with same and which is appealed from, is supported by the record. Concur—Birns, J. P., Fein, Bloom, Lupiano and Yesawich, JJ.